            Case 3:20-cv-00623-LRH-CLB Document 3 Filed 11/19/20 Page 1 of 2




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     HARVEY McDANIELS,                               Case No. 3:20-cv-00623-LRH-CLB
10                                      Petitioner,
             v.                                       ORDER
11

12    NEVADA DEPT. OF CORRECTIONS,
13                                  Respondents.
14

15          Petitioner, a Nevada prisoner, has submitted a petition for writ of habeas corpus
16   pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not filed an application to
17   proceed in forma pauperis or paid the filing fee. Accordingly, this matter has not been
18   properly commenced. 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2. In addition,
19   the petition is not on the form provided by this court. Local Rule, LSR 3-1.
20          Thus, the present action will be dismissed without prejudice to the filing of a
21   habeas petition pursuant to 28 U.S.C. § 2254 on the form required by this court in a new
22   action with either the $5.00 filing fee or a completed application to proceed in forma
23   pauperis on the proper form with both an inmate account statement for the past six
24   months and a properly executed financial certificate.
25          IT IS THEREFORE ORDERED that this action is dismissed without prejudice to
26   the filing of a petition in a new action with either the $5.00 filing fee or a properly
27   completed application form to proceed in forma pauperis.
28   ///
            Case 3:20-cv-00623-LRH-CLB Document 3 Filed 11/19/20 Page 2 of 2




1           IT IS FURTHER ORDERED that a certificate of appealability is denied, as jurists

2    of reason would not find the court's dismissal of this improperly commenced action

3    without prejudice to be debatable or incorrect.

4           IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies each

5    of an application form to proceed in forma pauperis for incarcerated persons and a

6    noncapital Section 2254 habeas petition form, one copy of the instructions for each

7    form, and a copy of the papers that he submitted in this action.

8           IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

9    close this case.

10          DATED this 19th day of November, 2020.

11

12
                                                       LARRY R. HICKS
13                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
